Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
A telephone call was made to Colin Rasmussen on 03/23/2021 to discuss the invention, the current claims 1-6, the abstract, and examiner’s amendments based on the claim set filed on 02/22/2020. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
The abstract has been amend to read:
--A hand-held shaving device carrier top and a blade carrier base that cooperate to secure a double-edge razor blade in place. The blade carrier top and the blade carrier base mount onto a shaver base that is designed to be held in a hand of a user. When assembled, the device provides rests that contact a body surface to be shaved and when in contact with the body surface set the razor blade at an optimal shaving angle. A process of shaving comprises contacting the body surface to be shaved and moving the device in a direction of the razor blade edge. The device is designed so that it can be used in either hand.--
The following claims have been amended to read:
Claim 1 should be amended to read:
--A shaving device assembly for shaving a body surface, the assembly comprising: 
a shaver base, the shaver base comprising:
a main body, the main body comprising:
an upper shaver base flat surface, a pair of lateral extensions, a pair of lower extensions, wherein each lateral extension further comprises a shaver base rest, and wherein the lower extensions are configured to cooperatively form a tunnel sized to receive a finger on a hand of a user;
a blade carrier top and a blade carrier base, the blade carrier top and blade carrier base configured to secure a safety razor blade in a 
wherein the blade carrier top further comprises:
a plurality of mounting posts, the mounting posts sized and spaced to engage holes in a safety razor blade, and wherein the mounting posts are further sized and spaced to extend through complimentary holes formed in the blade carrier base and into complimentary holes formed in the shaver base, and wherein the mounting posts are effective to secure the blade carrier top and the blade carrier base onto the upper shaver base flat surface of the shaver base; and
notches on each side of the blade carrier top, the notches sized and configured to expose a portion of the sharpened edge of the safety razor blade;
wherein the blade carrier base further comprises:
a plurality of blade rests, the blade rests configured so that when the safety razor blade is secured between the blade carrier top and the blade carrier base, the blade carrier top exerts a force on the safety razor blade that is resisted by the blade rests and which results in flexion of the safety razor blade, with a degree of flexion determined by complimentary curved surfaces on the blade carrier top and the blade carrier base respectively, such that when secured in the shaving device assembly, the safety razor blade is flexed to a predetermined angle;
a pair of blade carrier rests, one on each side of the blade carrier base, each blade carrier rest configured to cooperate with a shaver base rest on the same side of the shaving device assembly to orient an edge of the safety razor blade at a pre-determined angle; and
wherein when assembled and in use, the shaving device assembly is configured to orient an edge of the safety razor blade at an optimal angle relative to the body surface to be shaved.--
Claim 2 has been amended to read:
--The shaving device assembly of claim 1, wherein the optimal angle is between 
Claim 3 has been amended to read:
--The shaving device assembly of claim 1, wherein the optimal angle is 
Claims 4-6, line 1 have been amended to read:
--The shaving device assembly of claim 1, …--
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 1 is free of the prior art because the prior art does not teach or suggest a shaving device assembly that includes a shaver base including a tunnel lower and lateral pairs of extensions to form a tunnel to receiving a finger of a user’s hand, a blade carrier top including notches and a plurality of posts for securely mounting a blade to a blade carrier base, wherein the blade carrier base has a plurality of blade rests and a pair of blade carrier rests for aiding flexing the blade in a pre-determined angle, and wherein the blade carrier top and the blade carrier base mount onto the upper shaver blade flat surface of the shaver base, with other structures, as set forth in claim 1.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 1. 
A review of the following closest art:
US 20160176060, US 20030033717, US 1917812, US 20150040405, US 20130255455, US 10137585, US 8726528, US 2720696, US 20150183119, US 
US 20180065264, US 20170297212, US 20160075040, US 4441253, US 4037321, US 2593307, US 2359198, US 2127369, US 1572572, US 1513454, US 1496296, US 1496295, US 1485214, who teach similar shaving devices compared to Applicant’s device, but these art’s devices comprise longitudinal handles.
There is no reason to modify the longitudinal handles to have short handles (bases) including channels or tunnels for user’s finger(s) to hook the bases during holding the shaving devices to meet the claimed invention and it will be hindsight and destroyed the art’s invention if the longitudinal handles are modified to have the short bases because the user’s hand would be covered the shaving device and it is difficult to see where to be shaved.  
Therefore, the invention could not be considered an obvious expedient of the combination, the claimed instant invention requires the features as stated in above for reason purposes of the invention.
Thus, Claims 2-6 are considered to contain allowable subject matter due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/26/2021